OPINION
DIAL, Justice.
This is an appeal from the conviction of the offense of aggravated robbery. The defendant entered a plea of guilty before a jury to the charge of aggravated robbery, which is the basis for this appeal, as well as two other charges of aggravated robbery. The jury assessed punishment in this cause at five years’ confinement.
The offense occurred at Brock’s Residence Inn in San Antonio on September 8, 1984. The defendant was a security guard on the premises in question. The State’s evidence, including the defendant’s confession, established that the defendant originated the plan to rob the hotel and recruited his friend Patrick McKinney to actually commit the crime. The defendant gave his pistol to McKinney to use in the robbery. When the robbery actually took place, the defendant appeared to look surprised. When the indictment was read before the jury, the defendant stated he was pleading guilty. The jury was excused, and the trial judge properly admonished the defendant of the consequences of his plea as required by TEX.CODE CRIM.PROC.ANN. art. 26.-13 (Vernon Supp.1987). At this time the defendant acknowledged that he was pleading guilty because he was guilty.
When the defendant’s confession was offered into evidence, the defendant denied its truth and claimed that he had been coerced and threatened into giving the confession. The defendant further testified before the jury that he did not know the robbery was going to take place and that he had no idea that McKinney was coming to the hotel that night. He stated that the only reason he pleaded guilty was because he felt he had not done his duty as a security guard.
The prosecutor objected to the defendant’s testimony and asked that it be stricken from the record. The court overruled the objection.
At the close of the evidence the court instructed the jury to find the defendant guilty and set his punishment. The jury *61did find the defendant guilty and set the punishment at five years’ confinement.
The rule in Texas is where a plea of guilty is entered in a felony case before a jury, and evidence is introduced which reasonably and fairly raises an issue as to the innocence of the accused, and the evidence is not withdrawn, the defendant’s guilty plea must be withdrawn, and a plea of not guilty must be entered by the court on its own motion. The exculpating evidence must do more than merely tend to show a defensive issue. It must reasonably and fairly raise the issue. The totality of the circumstances of each case must be evaluated in light of its unique circumstances and the offense charged. Griffin v. State, 703 S.W.2d 193, 195-96 (Tex.Crim.App. 1986).
Though the trial judge may not have believed the testimony of the defendant under the circumstances, it was not the judge’s duty to pass on credibility. It has long been the rule in our State that no one will be allowed to plead guilty in a felony case when any evidence is introduced which casts doubt on the actual guilt of the accused. Lincoln v. State, 560 S.W.2d 657 (Tex.Crim.App.1978). Since the defendant’s equivocating testimony was not withdrawn, the trial judge should have withdrawn the defendant’s plea of guilty and entered a plea of not guilty in his behalf.
The judgment of conviction is reversed, and the cause is remanded to the trial court.